A rule applied to chattels is, that where a remainder is limited by such words as if applied to realty would constitute an estate tail, the person to whom it is given takes the property absolutely. The deed before us does not permit a doubt as to the intention of the maker, for the words are precisely such as would amount to an estate tail in real property. Absala Sawyer is to take the use and labor of the slave and her increase during her natural life, and at her death they are to go to the heirs of her body lawfully begotten. This is exactly the way in which an estate tail in lands would subsist, the tenant having it in his power to defeat his issue only by a fine and recovery, or lineal warranty with assets. From the whole tenor of the deed the legal construction is that Absala Sawyer took the negro girl absolutely.
Cited: Morrow v. Williams, 14 N.C. 264. *Page 108 
(138)